 
 
 

Es ey idfeage 1 of 8
/ . (, ) e Se 7 wo ut fe’
: GIT) 345 - 3000
, BURN & LevwNSon, HP ff poster. Me

- para oe
| (O97 agit tel Mobica TS
RB OS ON) : va d : 0 : paved Ca’ wae 4 a

Case 1:20-cv-11604-ADB _Doct inentta=t=7 ileo B/

    
 

a KEE EAN Wey S1 CUM 6 Seuk |
» KR ASNO > KLewM — caret, (976) 2a6- 5 |

ne ye Vee 2% Andoce—
| Ate wooo 01610 a

 

 

pe AT item tn nent "sme

, Weeloe ©. Vineiee (| 20%-

JouN Law ave No wie
Boake Me?

 

a sent \n OweRy Faveay

(Vesny Nd y Lowe \l . Ma) | A mended to ON 4/4
o Pere \l Q2UM se LW 6 7 - 770- HOO

 

QB oO a 0 Ny 1 MM a

: Gonlws paocter LLY IY - 57D - 10K

Xx be oe mer fA $$ ocistes 2 Wp Gas | \| 3/20) 14

(44, ' ‘> Mi uM a — call wer’ \ week
Gry oy
Te akaero v + \eelley =

~ ANG PL
. 5 YD é ‘Oy .
20 Wes' Mae — ol G54 10” eeeatte,
“~ : {ca 2. <,44P L#@aa
C i cg iV“ pl O oles \\ \ 4 Ay ) ? Ls ms — . 1s 2 44 ei, 4
Case 1:20-cv-11604- ADE Document 1-1 Filed 08/27/20 P ae 2 of 15

a | f j yi \(
2 f e\) \ COM NI
Neg We ia c 0}
Sasson To SBOE MBE ADa_ pardnahhs aed oz Haaseace oR hamyton, Ma
Maia hee. Nandez Vv. Josgve Colo , ONY oh Holyoke 5/25/16

- @ Law offees A Pelee lege Kk ° Lead: Peter Slegdnv ye. SpRige lm,

Le’ Veaha Baar V Cuky oh Dor mg ssfig

. Ke swlelk & Ws gs, LLC Leads Yerik Hyges ve Achlwoes' ‘a

Hee log. L. Manopal vO, \Yf éN Worertta aye
| Law of fic? of
- Asst how) © sem, Sp hes va he I the.

 
  
 
 

t ‘ f os /
< WV woyee es Keteman XC, Ygoning nan, TA

Dyewre a MCh cede Jon l/s

*~

‘ Nicole J! Ontlohalece Ori bhaboe

Law

 

 

 

~ y Jeguchin i Daveneoel LLP ae Ma LEAS anne EL. Jeguch ss
Wat N VYavid Mite moan
@*n be She gat
Case 1:20-cv- 11604- ADB Documenti1-1 Filed rect Page 4 of 15

at a Lay cyl
Dit corpse” PTS yg 482-2

\ rm \ :
Americans Cw\ Libedlies Yrrow Yoondalon 6\ V) acs use 4S. e

 

 

 

 
 

- 7A d lo ON 3
ee Hecho E, Pinereo, YL worcedley Aig ae 3¥
55 (ve ROREe Bueqos Madwez ¥, C Ay JS Waster thee Fmt nilgou be,
| ike 1) 50¢-770 - O00
° baw Or Lee ot Sare & \iza\belh Burns Back Ma
( SheiL eld V \ Reguey 2 22) +)
° Shar reo A Jane -c\p1 04 ’ Goren \ Y © . _ bo i oe tl2~5300 if —
( Yeedmay y A  fiahig }
60
z\ Sah \ -Otpy All {pe ayeelas { Ms wi tA = i - if)
\eSOh Lag AAA tna Ai is coat ae L \ LOU

Cems hunighy | foe cae Re [ Rewe v Matt wee )

® Liviz baw oi “O \anoll, m5
petit. _

‘bee o6Sicd ar cevteals" npr 2Q21-
e Karen & cli Lowel suite HO3 Lowell, G78" 2502

call H}o ars YA who

Vawlehs Vognns- A -3H5-$132 called el? .
a ete tS et Le mae - Ue v wb ha
Nomen Mle : Wy bh be {G00 a Seman hy called Oh 3b

le /
SBSH , act
b\ wee

 

 

\ ‘
wt L dw ork ee o\ us Weecester watteebien VV

JEW Ne\ban~ GUT 4725 775—
Case 1:20-cv-11604-ADB Document1-1 Filed 08/27/2be @agé etllS Police Department
JFK Civic Center * 50 Arcand Drive * Lowell, MA 01852

P: 978.674.4500 ° F: 978.970.0455
www.Lowellma.gov

 

Raymond Kelly Richardson

Pou C A ONO’ Superintendent
\ & | _ Deborah Fried]
\ ss C + 4 O“4 Deputy Superintendent

iy . Barry Golner
Deputy Superintendent

TO: Superintendent Raymond Kelly Richardson EB

FROM: Board of Inquiry Members
Captain Daniel R. Larocque — President
Captain James Hodgdon — Member
Captain Mark LeBlanc — Member

DATE: January 28, 2019

 

SUBJECT: Internal Investigation # 2018-0211

 

On Friday October 26, 2018 Superintendent Raymond Kelly Richardson formed a Board of Inquiry
consisting of Captain Daniel R. Larocque - President, Captain James Hodgdon - Member, and Captain
Mark LeBlanc - Member, The Board of Inquiry (BO!) was established to investigate Internal Investigation
# 2018-021]. The internal investigation was a result of the Middlesex District Attorney’s Office notifying
Superintendent Richardson that an issue had come to light involving members of the Lowell Police

Department Special Investigations Section (SIS).

The Middlesex District. Attorney's Office reported that they had received information from a defense
attorney as well as members of the US Attorney’s Office in Concord, NH that inconsistencies had been
revealed in court related to Lowell Police Arrest Report 18-0003891A and a resulting search warrant
affidavit, submitted by personnel from the Lowell Police Department Special Investigations Section,
pertaining to the arrest of Paul Aaron on March 7, 2018. Due to concerns raised by the inconsistencies
the Middlesex District Attorney’s Office filed a nolle prosequi on October 12, 2018 for all charges
stemming from Mr. Aaron’s arrest on March 7, 2018.

The investigative directive of the Board of Inquiry was to:

The City of LOWE LL Alive. Unique. Inspiring.
Case 1:20-cv-11604-ADB Document 1-1 Filed 08/27/20 Page 6 of 15

When asked if he had any other conversations with the AUSA Detective Dokos stated, “yeah when |
first arrived and there was no trial prep, there was no nothing, they, she called me on, Raff actually
probably like the week prior maybe | believe it was something roughly close, Detective Rivera asked me
if | was going to Federal Court and | said not that | know of, and he said well they want to know if you’re,
you know, if you can go or whatever, | said well you know what tell them to send Sergeant Boyle a
summons of don’t call me. So sure enough they call Sergeant Boyle, send him a summons...”.

At some point prior to court Detective Dokos received a call from the AUSA’s supervisor or partner
and he was asked if he remembered the case. He informed the male that he would need to review his
reports of the incident. While in court he was told that the defense was calling him as a witness. He was
also asked if he knew why the defense had pictures of a nail salon.

~ During the interview Detective Dokos stated that he was waiting in a room with Detective Kew, but it~ ~~

is believed he meant to say Detective Rivera. Also in the room was NHSP Trooper Vicente. He did tell the
AUSA that a salon was near the area of the arrest. Trooper Vicente went in to testify first. Detective
Dokos stated that he felt the trooper was gone for two to three hours. When the trooper came out of
the court room he told Detective Dokos that he could not talk to him. Dokos reports texting the AUSA
and inquiring how long it would be before he went in to testify; he was told the two could go to lunch.
At some point Detective Dokos either got a cail or received a text from the AUSA and was told they
could leave. The two detectives left after lunch.

On the way to work that afternoon Detective Dokos received a call from the AUSA he believes. During
the conversation the AUSA told Detective Dokos that she could not tell him what happened in the court.
The AUSA went on to say that, “they saved me and Rivera’s career”. Detective Dokos stated, “I really
don’t know what you’re talking about.” He was informed that there was a video and Detective Dokos’
told the AUSA, “all! can tell you right now, | didn’t lie, Rivera didn’t lie, nobody in my unit lied that
night.” Dokos told the AUSA he did not know what they were talking about; that the incident was
approximately twenty seconds long. He told her that he would testify “whenever for you”. Dokos
reports being confident in his affidavit and the arrest report. Dokos told the AUSA, “I was there that
night you know unless there’s some untruthfulness that | don’t know about, | said | don’t know what to
tell you but | do know that | told the truth, | did not lie about anything, | don’t believe Rivera did and |
don’t’ believe anyone else in my unit would. And that’s all | can speak for.”

As the conversation continued Dokos was told that the “video didn’t look as how the report read.”
Dokos told the AUSA “I wasn’t there physically to see the takedown so | can’t tell you what exactly
happened but you know | was going off the word of someone else and, and | have no reason to believe
that anyone lied.” Dokos believes that due to the number of law enforcement on scene that if anything

crazy happened they would all know.

When asked at some point did he become aware that where Paul Aaron had been taken into custody
- was not in front of 193 East Merrimack St. he said that he realized it when he spoke with the AUSA on

36 fo
Case 1:20-cv-11604-ADB Document1-1 Filed 08/27/20 Page 7 of 15

On Mar.7" 2018, several Lowell Police SIS officers acted in a concerted fashion and conspired with a N.H
State Trooper to violate an unidentified “black male” civil rights. Affidavits and reports prove officers of Lowell, Ma
and a N.H State Trooper conspired to target a “black male” similar to the one N.H State Trooper seen days prior on
Mar.3" and Mar.6". They unlawfully arrested him, subjected him to excessive force, and falsified reports to justify
arrest and future affidavits to support applications for warrants. Although no unlawful conduct was found on Mar.3
or Mar.6", police conspired to continue to pursue “black males” similar to my build and complexion around the area.
Viewing the police reports in context, its sufficient to support a reasonable inference that officers not only
gratuitously employed excessive force in arresting, but that the conspired actions were motivated by a racial animus
violative of the "equal benefit" and “like punishment” clauses of section 1981(a) and 1985(3). They eventually
destroyed and confiscated property when apartment was unlawfully searched on Mar.8". On Mar.10" my vehicle
was also confiscated without warrant and searched, reminisce of police K-9 dog paws and hair are still embedded in
the interior of the vehicle today.

Malicious prosecution
I was maliciously charged without probable cause with trafficking over 200 grams of heroin as a result of

the Mar.7" arrest. There is no evidence that officers applied Narc Test after false arrest on suspected “kilogram in
bag” to support trafficking over 200 grams of heroin charge, lab tests would also reveal no traces of heroin.
Remaining statements in police reports and affidavit in support of application for search warrant was made with
malice, knowledge that it was false, and with reckless disregard for the truth. I was. eventually detained by a Federal
judge and subjected to a 10 year mandatory minimum and the rebuttable presumption that no conditions or
combination of conditions exist that will reasonably assure the appearance of the defendant pursuant to 18 U.S.C.
3142(e). That presumption was lifted after NH State Trooper and Lowell Police SIS misconduct was exposed.
Negligent Supervision, Failure to Train under Mass. Gen. Laws ch.258 & Monell Claims

Due to the inconsistencies in the reports of my Mar.7"" illegal arrest, a Board of Inquiry was established in
Lowell, Ma to investigate Internal Investigation #2018-0211. A debriefing of that evidence alone would show that it's
a Lowell Police custom to falsify evidence and forge reports. During Sgt. Desmarais's interview with the Board of
Inquiry, he clearly states that he was well aware of forging reports and claimed that “he does not see an issue with it”
(Page.67 Prohibited Conduct of Sgt. Desmarais). To establish the existence of a custom that fairly represents a
municipal policy, the plaintiff must point to a pattern of similar incidents in which individuals were injured by police
misconduct or incompetence that was general or widespread throughout the police force. A review of historical
evidence will show these accustomed practices have been ongoing and weil known to supervisors well before my
Mar.7" arrest (see JONATHAN SANTIAGO Civil Action No. 13-12172-IT).

Negligent Failure to Provide Medical Assistance/Failure to Provide Adequate Medical Treatment
Intentional infliction of emotional distress (IED)/Negligent infliction of emotional distress (NIED)

After the unreasonable tactical take-down and unlawful arrest by N.H State Trooper and Lowell SIS
officers I instantly began to experience R.T knee, R.T arm pain, and whiplash symptoms in my head and neck.
During the booking process I complained about my injuries to the booking officer and surrounding officers until I
was put in a holding cell and left alone. Moments later SIS Detective Lally and Dokos enter the cell I was located in
and introduced them selves, J then plead for medical attention stating that I had severe head pains (which is stated in
Dokos's Affidavit), breathing issues and felt swelling setting into my R.T knee and R.T arm. Dokos told me they
would be right back and I was then left alone for the remainder of the night without any medical assistance. After I
was released on Mar.8, I went back to my residence which was left in shambles after the unlawful search to retrieve
LD, bank card, and/or health insurance info in order to seek and schedule medical help. I was unable to do so
because a majority of the most important of my identification material was confiscated by police, most of which is
listed in the police search inventory report (Attorney Steve Barton can testify as to how apartment was left after
search). Saturday Mar.10" was when my vehicle was confiscated, with no bank card, I.D, or vehicle I felt
completely impaired and unable to seek the medical help I needed. I stayed bed ridden for weeks up until Apr.9"
arrest, it was only after I was subjected to incarceration at Strafford County DOC, Dover NH was I able to see a
doctor. Due to the Mar.7™ arrest, I have seen several different physicians, x-rays, and I'm currently prescribed
multiple medications to treat pain, anxiety, PTSD, and other mental symptoms.

FACTUAL BACKGROUND:
1) L have been employed as a hoisting engineer contractor for National Grid, and the majority of the Boston

area utility companies for the past 15 years. My position as a hoisting engineer requires numerous refresher courses
and classes to keep updated licenses and certifications including, but not limited to CDL Class A Driver license, 2A
Massachusetts hoisting license, OSHA Hours, and other certifications that allow me to operate around underground
Case 1:20-cv-11604-ADB Document 1-1 Filed 08/27/20 Page 8 of 15

and overhead utility facilities. The position | retain is physically demanding, involves several hands on techniques to
install and repair utility facilities, climbing at high heights, and zero tolerance for drug use. I also exercised daily to
stay in shape and to be able to bear the burdens of the hard labor aspects of my career. Working in the street and
around the public while utility facilities are exposed is a public safety hazard, so in order to start a task, us
contractors must employ local police officers that stay on detail through out the day until the job is complete. My
relationship with law enforcement was much respected and admired by my co workers as well as the officers I
worked with. I considered the local officers I worked with as co-workers in not only Lowell, but every city I was
stationed to work in. I was very socially connected with the officers I worked with. We took turns buying lunch and
eating together, shared conversations about our personal lives during break, and kept each other safe throughout the
workday. I worked with many police officers throughout my career as 2 hoisting engineer contractor and many of
them know me personally because of my positive attitude and work habits. Before my arrest on Mar.7" every
encounter I've had with police, even outside of work hours has been non-aggressive and straight forward. Excluding
my Mar.7" arrest, I've been properly arrested without any incident a total of four times in my life; one of which
resulted in a misdemeanor conviction as a juvenile in 2003 and one misdemeanor conviction as an adult in 2005.

2) Due to the egregiousness of the Mar.7" arrest, falsified affidavits, and publicity of the Lowell Police
corruption, I've now been humiliated, developed a lack of trust, and a fear of retaliation from law enforcement. None
of my co defendants had to endure as much publicity that I had during this case. My face and name has been aired
on numerous news stations and tabloids and the story has been primarily based on the egregious misconduct of the
City of Lowell's Police Department. I've been made the “Poster Boy” for Lowell Police and N.H State Trooper's
misconduct exposure and I as well as attorney Steve Barton feels that it has angered a lot of people. I'm also
concerned about my family that live and work around the City of Lowell as well. Attorney Steve Barton and Public
Defender Julie Olsen has had to alter their lives also as a result of this case. I now suffer from difficulties in
maintaining social functioning, depressive syndrome, nightmares, sleepless nights, anxiety, PTSD symptoms,
stomach pains, restrictions of activities of daily living like my regular daily exercise and other problems I never had
prior to the Mar.7" unlawful arrest, which I now currently take multiple medications for prescribed by a licensed
psychiatrist. Also as a result of being subjected to excessive force, | now take pain medication for RT. knee, RT. arm,
head, neck, back, severe migraines, and had x-rays where RT. knee and RT. arm swelling was located.

3) I'm usually stationed in Lowell, Ma and surrounding areas to work, but because of the Mar.7" unlawful
arrest I will have to find a new job that prohibits me from working with local PD in that area due to the fear of
retaliation, the humiliation, and emotional distress I'm currently enduring. Physically I will have to find a new
position or even a whole new career as a result of the injuries sustained from the illegal arrest on Mar.7". My state
attorney Steve Barton has experiences with the Lowell Police and also opined and suggested that I relocate my job
and residence away from the area of Lowell out of fear that the Lowell Police would retaliate.

4) I'm also an avid day trader that has various stock holdings and accounts dating back to 2013. Being a day
trader requires me to review stock market on a minute to minute basis, attend seminars,and take numerous notes on
public companies. I had several notes and accounts stored on my cell phone that was untawfully confiscated on
Mar.7" and additional material on tablet and cell phones unlawfully confiscated on Mar.8". Because of the illegal
actions of the Lowell Police SIS, I lost several chances to gain funds, complete share orders, and further my
education in day trading. On Apr.9" I was federally arrested, eventually detained by a Federal judge, and subjected
to a 10 year mandatory minimum and the rebuttable presumption that no conditions or combination of conditions
exist that will reasonably assure the appearance of the defendant pursuant to 18 U.S.C. 3142(). More than 8 months
later, that rebuttable presumption was lifted soon after NH State Trooper and Lowell Police SIS misconduct was
exposed. By then, my career as a day trader took an irreversible loss and I was unable to recover the lost gains as a
result of the police misconduct. To racially profile someone, assault and batter, and arrest that person without
probable cause is so outrageous in character and so extreme a degree, it goes beyond all possible bounds of decency.
To then after arrest forge reports and perjure affidavits to justify arrest while in all acting under the color of law,
should be regarded as atrocious and utterly intolerable in a civilized community.

5) I work side jobs with my father as well doing weekly general maintenance at a chain of Dunkin Donuts
stores, 7-Eleven stores, and other variety stores around Lowell. Just like my primary job as a hoisting engineer, it is
a physically demanding job that includes climbing at high heights, heavy lifting, and operating small machinery
(pressure washers, lawn mowers, etc.). It's a very social atmosphere and being comfortable in those types of setting
is also a requirement. But due to the reasons mentioned above, its going to be very hard for not only me, but my
father Paul Aaron Sr. to continue these jobs without having the above mentioned emotional distress symptoms, the
sense of humiliation, and the fear of retaliation by the Lowell Police. My father suffered loss of consortium,
services, and society as a result of the Lowell Police misconduct. He depended on me to drop him of at his dialysis
appointments and pick him up after appointments were finished. He was wheelchair bound at the time of my vehicle
Case 1:20-cv-11604-ADB Documenti1-1 Filed 08/27/20 Page 9 of 15

purchase, so I bought a vehicle with enough space to amend to his needs. After appointments he did not have the

strength to walk so I would have to us the wheelchair to bring him to my vehicle, physically carry him into the
passenger seat, and placed wheelchair in back of my vehicle. I also went to stores, retrieved prescriptions, and
happily performed multiple tasks for my father prior to the Mar.7". Lowell Police SIS misconduct. After the Lowell
Police misconduct, both me and my father could not completely adjust to the circumstances. My father would testify
about changes that resulted from the physical and emotional injuries suffered by his son, including that we both have
anxiety about going out in public, difficulty sleeping, anxiety, exhibits excessive traits, cries, cannot relax and carry
on a conversation or tolerate noise. This results in hardship to my father up to the present date and will continue in
the future. Before the Mar.7" incident me and my father had an unbreakable bond, but things have taken a tum for
the worst now and since the Lowell Police SIS misconduct.

Legal Analysis:

Unlawful Arrest ( Search and Seizure ) & Excessive force (Assault & Battery):
6) Any force that law enforcement officers apply in order to effect a seizure is, by definition, excessive if
the seizure is unlawful. A police officer violates an arrestee's clearly established Fourth Amendment right to be
free of excessive force during an arrest if the officer's arresting actions were not "objectively reasonable” in

light of the facts and circumstances confronting [him].

7) The law with regard to the unlawful arrest is also clear. "Generally, a warrant less arrest is
constitutionally valid when an officer has probable cause to believe that the arrestee committed a crime."
8) An individual's presence in an area of expected criminal activity, standing alone, is not enough to

support a reasonable, particularized suspicion that the person is committing a crime.
(United States v. Camacho Ist App) Nov. 23, 2011 Case No. 09-2415
9) There is no reasonable suspicion let alone probable cause to excessively arrest an unidentified “black
male” having a brief interaction with an unidentified “taxi livery” van on a public street.
10) For a plain-clothed officer to not identify himself before preforming a tactical police take-down during
a false arrest without any form of resistance from arrestee is egregious at the very least.
11) In a civil proceeding, In Limine motion should render any evidence obtained AFTER unlawful arrest
inadmissible during a trial. Whether plaintiff had bulletproof vest or drugs in bag after the fact of an unlawful
arrest should be irrelevant to whether there was probable cause to arrest or 'f force used was reasonable from
the beginning, although evidence may be admissible while testing probable cause analysis for search warrant
of apartment.
12) Rule 403. Excluding Relevant Evidence for Prejudice, Confusion, Waste of Time, or Other Reasons
Relevant evidence may be excluded if it is substantially outweighed by prejudice, delay, confusion, or
repetition.
13) An “objective reasonableness under the circumstances" standard applies to Fourth Amendment, U.S.
Const. amend. IV, excessive force and arrest claims. "Under the circumstances" refers only to the
circumstances known and information available to the officer at the time of his action. Knowledge of facts and
circumstances gained after the fact has no place in the trial court's or jury's proper post-hoc analysis of the
reasonableness of the actor's judgment. (Sherrod v. Berry 7th App) Aug. 22, 1988 Case No. 85-3151
14) There is a difference between being falsely arrested on one occasion and being rightfully arrested (and
rightfully convicted) on another occasion. It is possible for a person to be traumatized by being falsely hauled
off to jail and incarcerated, while accepting responsibility for his other misdeeds that result in even longer,
Jawful incarceration. That is, a person may suffer emotional distress from being falsely arrested and held for
mere hours while suffering no or minimal emotional distress (or emotional distress of a different kind) after
being rightfully arrested, convicted, and incarcerate
(Barber v. City of Chicago 7th App) Feb. 11, 2013 Case No. 12-2562

Unlawful Search and Malicious Prosecution:
15) At common law, a claim for malicious prosecution will lie when a person with malice and without
probable cause procures the issuance of a search warrant.
(Abrahamson v. Berkley 9th Cir) Sep. 2, 2016 Case No. 1:16-CV-0348 AWI BAM
16) If the charges are dismissed before trial, a presumption arises that the defendant acted both without
probable cause and with malice. In such cases the burden shifts to the defendant to prove the presence of
probable cause and the lack of malice. (See Ballard v. Mook, 550 So. 2d 1208, 1212 La. App. 4 Cir. 1989).
17) if the district court determines that the plaintiffs action, even if successful, will not demonstrate the
invalidity of any outstanding criminal judgment against the plaintiff, the action should be allowed to proceed,
Case 1:20-cv-11604-ADB Document 1-1 Filed 08/27/20 Page 10 of 15

in the absence of some other bar to the suit.(Heck v. Humphrey Sup.) June 24, 1994 Case No. 512 US 477

18) “A plaintiff claiming malicious prosecution must be innocent of the crime charged in the underlying
prosecution.” “Even if the plaintiff in malicious prosecution can show that the defendant acted maliciously and
without probable cause in instituting a prosecution, it is always open to the defendant to escape liability by
showing in the malicious prosecution suit itself that the plaintiff was in fact guilty of the offense with which he

was charged.”
(Hector v. Gordon 3rd App) Dec. 13, 2000 Case No. 00-3084
19) Although plead guilty in NH Federal Court to a lesser count than the one initially charged with, and to
offense conduct relating to Mar.1 and Mar.10, all Massachusetts charges related to Mar.7 arrest were held
inadmissible during NH Federal trial and Massachusetts Middlesex District Attorney's Office decided not to
prosecute “in the interest of justice”.
20) A police officer's move to dismiss plaintiff's 42 U.S.C.S. 1983 claim was denied. If defendant's actions
in the period leading up to plaintiff's overturned conviction proximately caused plaintiff's conviction and
incarceration, the court could not ignore injuries plaintiff allegedly suffered during his imprisonment merely
because he had been set free. (Carter v. Georgevich) Jan. 5, 2000 Civ. A. No. 96-1990(WHW)

CITED CASES:
McElwain v. Harris April 18, 2006, Decided

1° Cir, CASE NO. 1:05-CV-93-JAW
Prison garb could have prejudiced the jury and undermined the right to a fair trial on damages. Moreover,

the court had excluded defendant's guilty plea and conviction for negligent homicide and any evidence of her
intoxication. Her daily appearance in prison attire would inevitably have led the jury to speculate why she was in jail
and would have been an ever-present reminder of her incarceration. The likelihood of substantial prejudice was
manifest, and the court would not allow the jury to receive by indirection that which it was not able to receive
directly.

Bordanaro v. McLeod March 30, 1989

1st Cir, CASE NO. 88-1563
Courts have established two requirements for plaintiffs to meet in maintaining an action grounded upon an

unconstitutional municipal custom. First, the custom or practice must be aitributable to the municipality.
Mines v. City of Philadelphia February 22, 1995, Decided

3 Cir, CASE NO. 93-3052
The court held that the admission of evidence that the decedent was unarmed after the fact was improper,

irrelevant, and highly prejudicial and that it infected the proceedings so as to require a new trial in the interest of
justice. The jury could not have knowledge of facts and circumstances that were unknown to the officer at the time
he made the crucial decision to shoot the decedent.
Case 1:20-cv-11604-ADB Document 1-1 Filed 08/27/20 Page 11 of 15

UNITED STATES DISTRICT COURT
' FOR THE -
DISTRICT OF NEW HAMPSHIRE

wKEKERKREREREKREREERKR HERR EE
United States of America
Case No.: 18-cr-33-25-JL

Ve

Paul Aaron

+ oe he eo &

*
*
*
*
*
*
*
*

KR REAR EARR EER EKAEA KERR KEKE

MOTION TO SUPPRESS If

Pale Lene

NOW COMES the defendant, Paul Aaron, by counsel, David H. Bownes, Esq. and

respectfully requests that this Court Suppress as “Fruits of the Poisonous Tree,” the following:

A. Any identifying inforniation as to this defendant, Paul Aaron, and the fruits
thereof;

B. Any evidence gained by the unlawful seizure of his cell phone on March 7,
2018 including that information identifying Mr. Aaron as the owner of the phone
and the cell phone number;

C. Any evidence seized as a result of the execution of the Search Warrant on
March 8, 2018 and the fruits thereof;

D. Any evidence seized as a result of the execution of the Search Warrant on or
about April 9, 2018, including, but not limited to the following:

1. The phone seized as a result of the execution of that warrant and the
fruits thereof.

As grounds for this request it is stated:

I. FACTUAL OVERVIEW

a.  TheMarch 7 and March 8° Events
1. Asa result of the original Suppression Hearing held on or about October 9, 2018, the

Government conceded the following:

Page 1 of 9
Case 1:20-cv-11604-ADB Document 1-1 Filed 08/27/20 Page 12 of 15

A. The unlawfulness of the defendant’s arrest on March 7, 2018;

B. The uatawfikeae of the Search Warrant executed at 193 E. Merrimack Street
the following day as the result of the defendant’s unlawful arrest.

2. Up and until the defendant’s actual arrest on March 7, 2018, law enforcement had
been unable to identify the defendant by name or any other means apart from a telephone number

from an unknown source.

3. As a result of the arrest of the defendant, certain items were seized, including, but not

limited to, a cell phone.

4, After seizing the cell phone, Jaw enforcement then identified the owner as Paul Aaron
and identified the cell phone number as belonging to Paul Aaron.

5. In particular, they identified Paul Aaron’s phone as (978) 398-4561.

6. Relying on the unlawfully seized cell phone and cell phone number, and through
telephone intercepts, the Government then identified Paul Aaron as the individual who was
having contact with one of the intercepted cell phones.

7. Those have been identified in discovery as coming from Paul Aaron.

8. Moreover, it is apparent that soon after Mr. Aaron’s arrest on March 7, 2018, law

enforcement engaged collectively in an effort to fabricate the circumstances of Mr. Aaron’s

arrest.
9. As is apparent from the testimony of Trooper Vincente, during the course of the

Hearing on the Motion to Suppress, Trooper Vincente testified falsely to the following:

A. On March 7, 2018 he had set up surveillance along East Merrimack Street,
and that while he was in his van, he observed Mr. Aaron walking on the opposite

side of East Merrimack Street (that is the area opposite the markets and shops

along East Merrimack Street).

Page 2 of 9

c
Case 1:20-cv-11604-ADB” Boctiment't-t “Filed 68727126! Bagé tof 14%

B. At the time he observed Mr. Aaron walking, he was walking without a bag in
his hand. (According to Trooper Vincente’s direct examination, this was critical
information that led to a reasonable suspicion that criminal activity was afoot).
C. While engaged in that surveillance, he observed Mr. Aaron approach a cab

and lean inside and reappear.

D. At the time he reappeared, he was now carrying a bag.

E. At that point in time, he made a decision to approach Mr. Aaron.

F. During that approach, Mr. Aaron tumed away and attempted to avoid contact
with law enforcement.

G, More particularly, he described a struggle that occurred between himself and

Mr. Aaron.
10. Trooper Vincente’s testimony was in most respects consistent with the police reports

authored by Detective Rafael Rivera (See Exhibit A, presented during the Hearing on the Motion

to Suppress).
11. In addition, those events as described by Trooper Vincente on direct were then

replicated by Detective Dokos in his Application for Search Warrant of 193 East Merrimack
Street executed on March 8, 2018. (See Exhibit C, at the Hearing on Motion to Suppress).
12. Itis apparent from the video submitted and from the photographs submitted of the

area that the events surrounding Mr. Aaron’s arrest on March 7, 2018 were decidedly different

than the testimony concocted by law enforcement in order to justify Mr. Aaron’s arrest.

Page 3 of 9
Case 1:20-cv-11604-ADB Document 1-1 Filed 08/27/20 Page 14 of 15

Bureau of Prisons *“SENSITIVE BUT UNCLASSIFIED*™*

Psychology Services
Intake Screening

 

Inmate Name: AARON, PAUL Reg #: 15973-049
Date of Birth: 01/03/1987 Sex: M Facility: BRO Unit Te 4m: H
Date: 07/30/2019 13:54 Provider: Huber, Brent PsyD

 

Limits of Confidentiality
Limits of confidentiality were reviewed with inmate AARON. He expressed an understanding of the limits of confidentiality and
consented to be interviewed accordingly.

Data Source(s)
The following data sources were reviewed in conjunction with this Initial Intake Evaluation: Self-Report, SENTRY.

Mental Health History and Current Symptoms
A history of mental health issues was noted: Anxiety Disorder, Trauma / Stressor Related Disorder.
Mr. AARON reported he was diagnosed with an anxiety disorder and PTSD following his arrest on 3/7/2018. He stated the
police used excessive force while apprehending him, causing him physical and mental distress. Mr. AARON reported
experiencing anxiety, nightmares, and social problems since that time. Regarding the social problems, Mr. AARON
explained he has become withdrawn and has difficulty trusting others, and particularly is nervous around correctional
officers.

Mr. AARON denied any history of mental illness prior to this event.

A history of prior mental health treatment was noted: Psychotropic Medications, Other.
Mr. AARON reported he was prescribed Remeron and an antidepressant following his arrest. He stated he was unable to
recall the names of the antidepressant medications. A review of BEMR indicates Mr. AARON is currently prescribed
Remeron, Zoloft, and Cymbalta. He also stated he was prescribed Gabapentin in the past.

Mr. AARON reported receiving individual therapy while incarcerated once every three months following his arrest. He
denied any other history of mental health treatment.

Current mental health symptoms were noted: Depression, Anxiety.
Mr. AARON endorsed on his PSIQ "sad, tearful, depressed," "tense, nervous, anxious," and "feeling hopeless about life."
Mr. AARON reported these feelings were related to his traumatic experience while being arrested.

No suicidal ideation, attempts, or self-harm were noted.

Substance Abuse

A history of substance abuse was noted: Alcohol, Marijuana, Cocaine/Crack, Heroin/Opiates, Amphetamines, Ecstacy/Club

Drugs, Hallucinogens, Prescription Drugs.
Mr. AARON reported first using alcohol at the age of 15, and most recently in March, 2018. He stated he used alcohol
daily for periods of time. Mr. AARON reported first using opiates (Fentanyl) in 2001, and most recently in March, 2018.
He stated he used Fentany! daily at times in the past. Mr. AARON reported he first used PCP at the age of 15, and relate
he tried the substance "a few times" at that age. Mr. AARON reported he first used amphetamines at the age of 15, and
most recently in March, 2018. He stated his period of most frequent amphetamine use consisted of using the substance
around two times per week. Mr. AARON reported using inhalants one time at the age of 15, at which time he stated he
inhaled the contents of an aerosol can. Mr. AARON reported abusing Xanax weekly between the ages of 15 and 18. Mr.
AARON stated he first used cocaine at the age of 15, and most recently in March, 2018. He stated he used cocaine daily
at times in the past. Mr. AARON reported using mushrecoms monthly between the ages of 16 and 18. Mr. AARON
reported first using ecstasy at the age of 15 and most recently at the age of 25. He stated he would use the substance
monthly in the past. Mr. AARON reported first using marijuana at the age of 15, and most recently in March, 2018. He
stated he used marijuana daily in the past.

A history of substance abuse treatment was noted: AA/NA/Self-Help, Other.
Mr. AARON reported participating in NA meetings while incarcerated at a state facility. He stated he also attended "MRT"
drug treatment meetings while incarcerated at a state facility, though noted he did not complete the program because he
was transferred.

Sex Offenses

No sexual offense convictions were noted.
No history of sexual predation in a correctional setting was noted.
Relevant Psychosocial History
Noteworthy psychosocial issues: Other Relevant Sexual History.
Inmate denied history of sexual victimization in the community or while incarcerated.

Adjustment to Incarceration

i Page 1 of 2
Generated 08/01/2019 12:53 by Ortega, C. PhD/Chief age

Bureau of Prisons - BRO
Case 1:20-cv-11604-ADB Document 1-1 Filed 08/27/20 Page 15 of 15

 

Inmate Name: AARON, PAUL Reg#: 15973-049
Date of Birth: 01/03/1987 Sex: M Facility: BRO Unit Team: H
Date: 07/30/2019 13:54 Provider: Huber, Brent PsyD

 

Adjustment to incarceration concerns were identified: Other.
Mr. AARON reported having difficulty trusting correctional officers after his traumatic experience while being arrested. He
did not specify any specific issues with staff while at BRO, and indicated it was more of a general distrust.
Findings
Care Level: =CARE2-MH

Mr. AARON reported mental health symptoms resulting in impairment in his ability to function, including the ability to interact
with peers and correctional staff. This impairment is such that it can be managed effectively with routine outpatient treatment,
indicating Mr. AARON is best categorized as a CARE2-MH. This care level may be revisited at any time as needed.

Recommendations
The following psychological services are recommended: Follow-Up Appointment.

Per his mental health care level, Mr. AARON will be seen at least monthly. Mr. AARON was informed how to contact
psychology in the interim.

Completed by Huber, Brent PsyD on 07/31/2019 14:44
Reviewed by Ortega, C. PhD/Chief Psychologist on 08/01/2019 12:53

Generated 08/01/2019 12:53 by Ortega, C. PhD/Chief Bureau of Prisons - BRO Page 2 of 2
